Denison, J.
This was, in the court below, a suit in which defendant in error claimed of plaintiff in error damages for the loss of sixteen bales of cotton, delivered to plaintiff in error as a common carrier.
Defendant in error, plaintiff below, sued for the value of the cotton, alleging the value thereof to be twenty-nine cents per pound in gold, and prays judgment in gold coin, and by an amended petition he alleges the cotton to be worth fifty cents per pound.
On the trial below the plaintiff offered evidence to prove that, at the time of the loss of the cotton, its value was forty cents per pound in United States currency. Defendant below excepted to the introduction of this evidence. The court sustained the exception, and ruled that the plaintiff should be confined to proving the gold value of the cotton.
A jury was waived, the cause submitted to the court, and a judgment was rendered for twenty-four hundred and twenty-one dollars and sixteen cents in gold coin of the United States.
*569There are various assignments of error, only one of which is complained of by plaintiff in error’, viz: “ That the court erred in rendering judgment for gold coin.”
There are three kinds of legal tender recognized by the laws •of the United States, viz: gold coin, silver coin, and United States treasury notes. These three kinds are, in regard to the payment "of debts, equal to each other, and together comprise what is known to the law as money, of which the legal description and measure is dollars and parts of the dollars. As a medium for the payment and discharge of indebtedness, the law knows no difference between these three kinds of legal tender. But, as a matter in fact in commercial affairs, there is known to exist a difference in their exchange value; gold in commerce is at a premium over silver, and silver over treasury notes.
It was error in the court below to render judgment in this case for any one of the three different kinds of legal tender. The judgment should have been rendered for dollars and cents.
This error runs through the whole record. The plaintiff below asks for a judgment in gold coin, the court by its ruling confines the evidence to the proving of gold value, and the judgment is rendered for gold coin.
The judgment is reversed and the cause remanded.
Beversed and remanded.